          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

JESSICA GUINN
and ASHLEIGH WITT,
Each Individually and on Behalf of
All Others Similarly Situated                              PLAINTIFFS

v.                     No. 4:18 -cv-133-DPM

NEWBOLD SERVICES, LLC,
and IH SERVICES, INC.                                     DEFENDANTS

                           JUDGMENT
     The complaint is dismissed with prejudice.



                                     D.P.Marshalf'Jr.
                                     United States District Judge

                                           ,4t4L,   jcj
                                          (1'
